—Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 29, 1997, which, in an action for personal injuries by a laborer against defendants construction manager and general contractor, insofar as appealed from, denied defendants’ motion for summary judgment on their third-party claims for contractual and common-law indemnification against third-party defendant subcontractor, plaintiffs employer, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about November 21, 1997, unanimously dismissed, without costs, as superseded by the appeal from the December 29, 1997 order.
Questions of fact remain as to the extent of supervision, direction and control exercised by defendants at the worksite, raised by, inter alia, the deposition testimony of their own employees (see, Gawel v Consolidated Edison Co., 237 AD2d 138). Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.